Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180129110 A1 (SYN; SEONGYEOL et al.)

    PNG
    media_image1.png
    724
    384
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    749
    344
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    381
    501
    media_image3.png
    Greyscale

Per claims 1 and 12, Syn teaches an array substrate [301], comprising: a plurality of scan lines arranged in a horizontal direction [GL1]; a plurality of data lines arranged in a vertical direction [DL1]; and  a plurality of pixel units arranged in an array [inherent], wherein each of the pixel units comprises: a pixel electrode comprising primary-region pixel electrode [PE1] and a secondary-region pixel electrode [PE2]; and a thin film transistor (TFT) comprising a first TFT for controlling the primary-region pixel electrode [TFT2] and a second TFT for controlling the secondary-region pixel electrode [TFT2];  wherein the primary-region pixel electrode and the secondary-region pixel electrode are disposed on a same side of the first TFT and the second TFT [see figure 1 both are above TFT1 and TFT2].  
Per claim 5, Syn teaches the array substrate according to claim 1, wherein the pixel units in a same column receives a signal from one of the data lines [inherent to the structure shown in figures 1 and 5].  
Per claim 6, Syn teaches the array substrate according to claim 5, wherein the pixel electrodes in any column of the pixel units are of a same polarity, a first polarity, while the pixel electrodes in an adjacent column of the pixel units are of a second polarity, and the first polarity is opposite to the second polarity [inherent to the structure; further, this is a method of using limitations that does not result in a material different product].  
Per claim 7, Syn teaches the array substrate according to claim 1, wherein the primary-region pixel electrode and the secondary-region pixel electrode each include four domains, and a plurality of branch electrodes extending in four different directions are arranged in the four domains [see figure 1].  
Per claim 8, Syn teaches the array substrate according to claim 7, wherein the branch electrodes extending in the four different directions comprises a first branch electrode, a second branch electrode, a third branch electrode, and a fourth branch electrode, an angle between the first branch electrode and a horizontal direction is 45 degrees, an angle between the second branch electrode and the horizontal direction is 135 degrees, an angle between the third branch electrode and the horizontal direction is -135 °, and an angle between the fourth branch electrode and the horizontal direction is -45 [see figure 1].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180129110 A1 (SYN; SEONGYEOL et al.)
Per claim 2, Syn teaches the array substrate according to claim 1, wherein the first TFT comprises a first source in a U shape [see figure 1, TFT1 source shape] and a first drain in a strip shape [see DE1 vertical portion], and one end of the first drain is inserted into a U-shaped opening of the first source [see figure 1]; and  the second TFT comprises a second source in a U shape [see figure 1, TFT2 source shape] and a second drain in a strip shape [DE2 vertical portion], and one end of the second drain is inserted into a U-shaped opening of the second source [see figure 1].  Syn lacks the U-shaped opening of the first source and the U-shaped opening of the second source are open toward a same direction.  However, it was a matter of routine skill in the art to form the U-shaped opening of the first source and the U-shaped opening of the second source to open toward a same direction.  Improved aperture ratio would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 3, Syn teaches the array substrate according to claim 2, wherein the first source is electrically connected to one of the data lines, and the first drain is electrically connected to the primary-region pixel electrode [bottom source/drain of TFT1]; and the second source is electrically connected to the first source, and the second drain is electrically connected to the secondary-region pixel electrode [top source/drain of TFT2].  
Per claim 4, Syn teaches the array substrate according to claim 3, wherein in any one of the pixel units, the primary-region pixel electrode and the secondary-region pixel electrode are of a same polarity [inherent to the structure, since the sources of TFT1 and TFT2 are connected to the same data line].  
Per claim 9, Syn teaches the array substrate according to claim 1.  Syn lacks but common knowledge teaches a minimum distance between the primary-region pixel electrode and the secondary-region pixel electrode is greater than or equal to 2.5 micrometers.  Reduced field interference amongst the adjacent pixel electrodes fields would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 10, Syn teaches the array substrate according to claim 9, wherein the primary-region pixel electrode and the secondary-region pixel electrode are disposed adjacent to each other in a column direction [see figure 1].  
Per claim 11, Syn teaches the array substrate according to claim 9, wherein a blank region is arranged inside the secondary-region pixel electrode, and the primary-region pixel electrode is disposed in the blank region [for this claim, the primary pixel is PE2 and the secondary pixel is PE1, see figure 1].  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871